Citation Nr: 1014756	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PSD).  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 
1963 and from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2009 and in December 
2009.  A transcript of each of the hearings has been 
associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's PSD is manifested by symptoms resulting in 
social and occupational impairment with deficiencies in most 
areas.  The competent evidence does not establish total 
occupational and social impairment due to PSD.

2.  The Veteran's service-connected PSD, evaluated as 70 
percent disabling, precludes him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent throughout the 
appeal, but no higher, for PSD have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Code 9411 (2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A February 2006 VCAA letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took 
issue with the initial 30 percent disability rating and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case which 
contained, in pertinent part, the relevant criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran was afforded a hearing, and the file was held 
open for 60 days for submission of additional evidence.  
Transcript at 14 (December 2009).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the Veteran.  For the reasons discussed above, the 
Board finds that VA has fulfilled its VCAA notification 
duties to the Veteran to the extent necessary.  

The Board notes that a March 2005 VA mental health outpatient 
record notes that the Veteran had been referred from "Main 
VA for depression," and "intake from 20 May read and 
appreciated," and the examiner made a finding relative to 
the "last time I saw him."  The Board notes that while the 
VA records referenced have not been associated with the 
claims file, in light of the fact that service connection for 
PSD has been established from January 2006, the date the 
claim was filed, and it is the degree of impairment that is 
at issue, the Board finds that a remand to obtain VA records 
predating the claim for service connection by a year or more 
would serve no useful purpose and be a waste of limited 
government resources in this case.  More importantly, in 
resolving all doubt in the Veteran's favor, the Board 
afforded significant probative value to the March 2005 VA 
examiner's opinion to the effect that the Veteran was totally 
and permanently disabled due to PSD and a global assessment 
of functioning (GAF) rating of 35, which formed the basis, in 
part, for the assignment herein of a 70 percent rating for 
PSD and a TDIU for the entire relevant period.  Thus, in 
light of the circumstances in this case, the Board finds that 
the failure to obtain the VA records referenced in March 
2005, did not result in prejudice to the Veteran.  The Board 
notes that identified private medical records have been 
associated with the claims file, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence would 
result in any greater benefit to the Veteran in this 
particular case.  The claimant was also afforded a VA 
examination in March 2009.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination report is thorough and supported by the evidence.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
December 2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

The severity of PSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from the appeal of an initial 30 percent 
evaluation assigned for PSD following a grant of service 
connection in a May 2009 rating decision, from January 13, 
2006.  Thus, the question is whether a rating in excess of 30 
percent for PSD is warranted at any time during the appeal 
period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see 
also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran's PSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  He asserts that his symptoms are worse 
than reflected by the 30 percent rating.  Having considered 
the evidence, the Board finds that there is an equipoise in 
the evidence, and in resolving all doubt in the Veteran's 
favor, a uniform 70 percent rating is supportable in this 
case.

Initially, the Veteran's service personnel records note 
Campaigns to include Vietnam Counter Offensive Phase II, and 
his DD Form 214 shows his decorations and awards include a 
Vietnam Campaign Medal.  In addition, the records reflect 
that his military occupational specialty (MOS) was trac 
vehicle mechanic, and the March 2009 VA report of examination 
notes that in association with his MOS, the Veteran was often 
riding in the last vehicle in a convoy, having to move 
vehicles damaged in a firefight or attack out of the way, and 
that he recalled having to deal with body parts, hair and 
blood of dead fellow service members inside the damaged 
vehicles approximately 15 times during service in Vietnam.  
The March 2009 VA examiner diagnosed PSD and assigned a 
Global Assessment of Functioning (GAF) rating of 42.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
fairly well, has some meaningful interpersonal relationships.  
In reaching a determination in this matter, the Board has 
considered the GAF scores assigned.  

In addition to the GAF of 42 assigned, the March 2009 VA 
examination report notes persistent avoidance of stimuli 
associated with in-service traumatic experiences and 
persistent symptoms of increased arousal.  The Veteran's 
insight was noted to be minimal and an anxious mood and 
affect were noted.  In addition, the examiner noted years of 
relationship difficulties with numerous failed marriages, 
associated alcohol dependence, extreme hypervigilance, and 
anger manifested verbally with loved ones.  The examiner 
reported that the degree of impairment due to PSD 
symptomatology was chronic and of a serious degree, and the 
January 2010 examiner noted clinically significant impairment 
in occupational and social functioning due to PSD.  
Consequently, the Board finds that a 70 percent rating is 
warranted.

The Board finds that the competent evidence does not 
establish that the Veteran has symptoms severe enough to 
warrant the highest possible rating of 100 percent.  
Comparing his reported and documented symptoms of PSD to the 
rating schedule, he does not manifest or nearly manifest the 
behavioral elements of 100 percent disability due to PSD.  
Thus, a rating in excess of 70 percent is not warranted under 
Diagnostic Code 9411 at any time during the appeal period.  

In that regard, and while a March 2005 VA treatment record 
reflects a GAF of 35 and the March 2009 VA examination report 
notes an attempted suicide in 2006, the March 2009 VA 
examiner reported that the Veteran was casually dressed, 
pleasant, cooperative, and polite.  He was fully oriented, in 
no distress, and no abnormality or problem in regard to 
speech was specifically noted.  The Board notes that the 
suicide attempt was noted in association with the death of 
the Veteran's son, and while a history of verbal and physical 
aggressiveness in reaction to being in crowded situations was 
noted in a January 2010 private report, the March 2009 VA 
examination report notes no history of regular violent 
behavior and the Veteran denied suicidal and homicidal 
thoughts.  Thus, the Board finds that the competent and 
probative evidence does not establish a persistent danger of 
hurting himself or others.  

The Court has held that a claims file review, as it pertains 
to obtaining an overview of a claimant's medical history, is 
not a strict requirement for private medical opinions, and 
that an opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
critical question is whether the medical opinion is credible 
in light of all the evidence.  In regard to the determination 
as to whether the Veteran's PSD results in total social and 
occupational impairment, the Board notes that the January 
2010 does not adequately address the relevant findings in 
regard to the impact and/or degree of impairment due to the 
Veteran's other disabilities, to include service-connected 
adenocarinoma of the prostate evaluated as 100 percent 
disabling or his other numerous nonservice-connected physical 
disabilities.  

In addition, while significant impairment in several relevant 
areas was noted in the January 2010 report, the March 2009 VA 
report of examination notes that the Veteran's thoughts were 
organized and logical, memory was intact, and judgment was 
noted to be fair.  Further, while a March 2005 VA record 
notes total disability due to PSD symptoms, it was noted that 
the Veteran was in the process of gathering information 
regarding his active service and was working more on 
restoring cars in the shop.  Particular interest in building 
hot rods was noted on VA examination in March 2009, as well 
as social contacts, to include in association with attending 
church and having visitors.  In addition, while estrangement 
from his daughter was noted during the previous year, the 
examiner reported that the Veteran enjoyed spending a lot of 
time with his family, and private treatment records, dated in 
January 2010, note that he likes doing work in his shop, had 
been over working at home, and had normal attention, 
sensorium, speech, and affect.  Thus, the Board finds that 
the competent and probative evidence does not establish gross 
impairment of thought processes or communication.  

In addition, while the record reflects that the Veteran is 
unemployed, the March 2009 examination report reflects that 
the Veteran retired in 1993 due to physical problems, with a 
history noted to include prostate cancer, seizures, Crohn's 
disease, a brain tumor, and three strokes.  Further, while 
the January 2010 report notes significant social and 
occupational impairment necessitating two inpatient 
admissions within the past twelve months, and prior inpatient 
and residential treatment admissions necessitated by reactive 
behaviors requiring removal from the community, the 70 
percent evaluation herein assigned under Diagnostic Code 9411 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to PSD.  38 C.F.R. § 4.1.  

In this case, there is competent evidence tending to 
establish that the Veteran's disability picture more nearly 
approximates the degree of impairment due to PSD contemplated 
by a 70 percent rating.  The competent and probative evidence 
does not establish PSD is manifested by total social and 
occupational impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  Thus, the criteria 
for a rating in excess of 70 percent for PSD have not been 
met under Diagnostic Code 9411.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to the degree of impairment 
due to PSD.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to 
the objective findings contained in the March 2009 VA opinion 
to include in regard to whether there is total social and 
occupational impairment due to PSD.  The report is detailed 
and thorough, and a rationale for the opinion was provided 
based on objective findings and reliable principles.  The 
Board notes that the VA opinion is not inconsistent with the 
January 2010 private opinion.  

In considering all potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board notes that in 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court 
held that when entitlement to a TDIU is raised during the 
adjudicatory process of an underlying disability or during 
the administrative appeal of the initial rating assigned for 
that disability, it is part of the claim for benefits for the 
underlying disability.  Evidence has been associated with the 
claims file during the pendency of this appeal which pertains 
to the issue of entitlement to a TDIU, including the January 
2010 private report.  As such, entitlement to a TDIU is to be 
considered part of the claim in this case.

In light of the grant herein of a TDIU, any deficiencies with 
regard to the Veterans Claims Assistance Act of 2000 (VCAA) 
are harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the Veteran's PSD has herein been assigned a 70 
percent rating during the relevant period, and thus, the 
schedular criteria for consideration of a total rating under 
38 C.F.R. § 4.16(a) have been met.  Therefore, the 
determinative issue is whether the Veteran is shown to be 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disability during 
the relevant period.

Having considered the evidence, the Board finds that a 
finding in favor of a TDIU is supportable.  The Board notes 
that while the March 2009 VA examination report notes 
unemployability due to physical problems, in the January 2010 
private report, the examiner stated that PSD symptoms 
resulted in clinically significant distress and/or impairment 
in social, occupational, and other important areas to such a 
degree necessitating two acute behavioral health inpatient 
admissions within the previous 12-month period and several 
inpatient and residential treatment admissions prior to that 
due to reactive behaviors necessitating his removal from the 
community.  To the extent that such were noted in association 
with alcohol dependence, the March 2009 VA examination report 
notes that the Veteran's abuse of alcohol was a symptom of 
his PSD.  

Both the March 2009 and January 2010 report note PSD symptoms 
result in a serious/significant degree of impairment.  To the 
extent that the evidence notes that he works on cars in his 
home shop, the Board notes that marginal employment shall not 
be considered substantially gainful employment, and may be 
found to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2009).  

In this case, while there is some doubt, resolving all doubt 
in favor of the Veteran, the Board concludes that a finding 
in favor of a TDIU is supportable.  The evidence, to include 
the VA and private examination reports, tends to establish 
that the Veteran is incapable of substantially gainful 
employment by reason of his service-connected PSD.  The March 
2009 VA examiner reviewed the claims file and provided a 
rationale for the opinion based on reliable principles and 
the opinion is supported by treatment records, as well as the 
January 2010 private opinion.  

In sum, the evidence is in favor of a 70 percent evaluation 
for PSD and in favor of a TDIU.  Consequently, the benefits 
sought on appeal are granted, in part.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected PSD produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  The Board notes that 
while inpatient admissions have been noted, the Veteran's 
symptoms are contemplated in the schedular criteria of 
Diagnostic Code 9411 and a TDIU has herein been assigned.  
38 C.F.R. § 4.16(a).  Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.


ORDER

A 70 percent rating for PSD is granted during the appeal 
period, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A total disability rating based on individual unemployability 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of in-service noise exposure.  In 
January 2005, he asserted that he has had hearing problems 
since separation from service.  The Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  

Service personnel records are negative for complaints or 
findings of hearing loss or tinnitus.  The September 1967 
separation examination report shows that his hearing was 
assigned a profile of "1" and on the accompanying medical 
history he denied having or having had ear, nose or throat 
trouble, running ears, and hearing loss.  

The Board notes that the March 2009 VA PSD examination 
reflects complaints of flashbacks of service in Vietnam, to 
include routinely hearing incoming mortars and howitzer fire.  
In addition, a May 2009 rating decision reflects the AOJ's 
determination establishing service connection for PSD, noting 
combat exposure in Vietnam and verification of the Veteran's 
stressors, to include having come under major enemy attacks 
for months with a marked increase in the number and severity 
of mortar attacks during that time.  

On VA examination in April 2009, the examiner stated that 
since there were no hearing levels reported at separation and 
based on the Veteran's history of both in-service noise 
exposure and post-service noise exposure, it was not possible 
to determine the etiology of the Veteran's hearing loss 
disability or tinnitus without resorting to mere speculation.  
The Board notes that the United States Court of Appeals for 
Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between a veteran's in-service exposure 
to loud noise and his current disability.  

The Board further notes that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In this case, the Board finds 
that the evidence is inadequate for a determination as to 
whether a hearing loss disability and/or tinnitus is related 
to service, as an explanation was not provided as to why a 
determinative opinion could not be reached without resort to 
speculation. 

Lastly, the Board notes that a March 2005 VA outpatient 
record notes that the Veteran had been referred from "Main 
VA" and that "intake from 20 May read and appreciated," 
and the examiner made a finding relative to the "last time I 
saw him."  The VA records have not been associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the April 2009 VA audiologist who 
accomplished the April 2009 examination, 
if available; otherwise another VA 
audiologist.  The AOJ should request that 
the examiner express and opinion, in the 
positive or negative, in terms of whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that the onset of the 
Veteran's hearing loss and/or tinnitus was 
manifest during service or within the 
initial year after separation or is 
otherwise related to service, to include 
established noise exposure therein, and if 
an opinion cannot be provided without 
resorting to speculation, an explanation 
as to why he or she cannot reach an 
opinion without resorting to speculation 
must be provided.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The AOJ should obtain any relevant VA 
treatment records that have not been 
associated with the claims file.  All 
efforts in this regard should be 
documented in the claims file and all 
records obtained should be associated with 
the claims file

3.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any opinion obtained for adequacy 
and any further development required in 
that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


